MEMORANDUM OPINION

                                         No. 04-12-000288-CR

                                    IN RE David Cepeda JONES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 23, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 9, 2012, Relator David Cepeda Jones filed a petition for writ of mandamus

complaining of the trial court’s refusal to set his case for trial after numerous requests by Relator.

However, counsel has been appointed to represent Relator in the criminal proceeding pending in

the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on Relator’s pro se motions filed in the criminal

1
 This proceeding arises out of Cause No. 2009-CR-12902, styled State of Texas v. David Cepeda Jones, in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                  04-12-00288-CR


proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-